     Case 2:20-cv-06758-VAP-JDE Document 4 Filed 08/03/20 Page 1 of 5 Page ID #:256




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                                 WESTERN DIVISION
11    RICHARD W. GAYTON                     )     Case No. 2:20-cv-06758-VAP (JDE)
                                            )
12                       Plaintiffs,        )
                                            )     ORDER TO SHOW CAUSE WHY
13                       v.                 )
                                            )     THE ACTION SHOULD NOT BE
14    RENZO FIDANI II, MERI                 )     DISMISSED FOR FAILURE TO
                                            )     PAY FULL FILING FEE
15    ASERIO, GAIL COHEN, PAULA             )
      S. TESKE, DCFS, LAPD, AND             )
                                            )
16    DOE’S 1-10,                           )
                    Defendants.             )
17                                          )
18
19                                           I.
20                                     INTRODUCTION
21          On July 28, 2020, Plaintiff Richard W. Gayton (“Plaintiff”) paid a $5
22    filing fee and submitted for filing a document bearing the above caption, with
23    the following title:
24          1. ORDER SHOW CAUSE: WRIT HABEAS CORPUS OF MINOR
               UNDER § 2252, CPC § 1473,
25
            2. MOTION REQUEST HOLD DEFENDANT IN CONTEMPT§
26          3. JUDICIAL NOTICE OF TORT COMPLAINT FOR VIOLATION
               OF 4TH, 14TH AMENDMENTS AND §§§ 1983, 1985, 1988
27
            4. PRELIMINARY INJUNCTIVE RELIEF OF CUSTODY OF
28             MINOR
     Case 2:20-cv-06758-VAP-JDE Document 4 Filed 08/03/20 Page 2 of 5 Page ID #:257




 1          5.   PREVENTIVE INJUNCTIVE RELIEF TRO
            6.   MOTION REQUEST ON TENTATIVE RULING
 2
            7.   MOTION TO VOID CASE #CK946573, BF054763
 3          8.   MOTION FOR FUTURE ATTORNEYS FEES
 4    Dkt. 1 (“Complaint”) at 1 (CM/ECF pagination). Directly below the caption
 5    is written “Writ of Habeas Corpus.” Id. Plaintiff requests “a preliminary
 6    injunction relief to return minor H.G. with 48 hours and under Federal Rule of
 7    Civil Procedure § 65 a restraining order against defendants to protect minor
 8    and assure minor child safety.” Id. at 2. Plaintiff asserts “Defendant, Mr.
 9    Fidani, has detained the Minor Child for over eighteen months” after the child
10    was removed “from the Mother” by “an extralegal seizure . . . in violation of
11    the express provisions of the Code of Civil Procedure.” Id. at 4. Plaintiff avers
12    he seeks “Writ of Habeas Corpus pursuant to 42 U.S.C. § 1983 to redress the
13    deprivation by defendants and Does 1-30 at all times acting under color of state
14    law, of rights secured to Plaintiffs under the United States Constitution,
15    including the 1st, 4th, and 14th Amendments” and claims “habeas jurisdiction
16    is proper in a suit brought to challenge the legality of the custody of a class of
17    children.” Id. at 6. Plaintiff identifies Defendant Fidani, who has custody of
18    H.G., as H.G.’s father. Id. at 5. Plaintiff identifies “Jasmine” as H.G.’s
19    mother. Id. at 6. The Complaint does not appear to specify Plaintiff’s
20    relationship to H.G., but an attachment states Plaintiff, as of July 16, 2020,
21    “plan[s] to begin adoption procedures.” See Dkt. 1 at 43. It also appears from
22    attachments to the Complaint that a California state juvenile court has issued
23    Orders and a Judgment regarding custody of H.G. See Dkt. 1 at 55, 67, 72-74.
24                                            II.
25                                      FILING FEES
26          All parties instituting any civil action in a district court, except an
27    application for writ of habeas corpus, must pay a total filing fee of $400
28    representing a $350 statutory filing fee and a mandatory $50 administrative fee.

                                               2
     Case 2:20-cv-06758-VAP-JDE Document 4 Filed 08/03/20 Page 3 of 5 Page ID #:258




 1    See 28 U.S.C. § 1914(a); Judicial Conference Schedule of Fees, District Court
 2    Misc. Fee Schedule, § 14, issued pursuant to authority granted by 28 U.S.C. §
 3    1914(b)). The fee to file an application for a writ of habeas corpus is $5. See 28
 4    U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to prepay
 5    the entire filing fee only if such plaintiff is granted leave to proceed IFP under
 6    28 U.S.C. § 1915(a).
 7          Here, Plaintiff paid a $5 filing fee to institute the action. Although the
 8    Complaint contains references to a request for a writ of habeas corpus on
 9    behalf of H.G., the Complaint refers to Plaintiff as “Plaintiff,” cites as its basis
10    for jurisdiction as 42 U.S.C. § 1983, entitled “Civil action for deprivation of
11    rights,” which a federal civil cause of action for civil rights violations
12    committed under color of state law. Further, to the extent Plaintiff seeks to
13    base his action on the 28 U.S.C. § 2254, authorizing the filing of a petition for
14    writ of habeas corpus by a person in state custody, “section 2254 does not
15    confer federal habeas jurisdiction over challenges to state child custody
16    proceedings.” Wiles on behalf of J.D.Z. v. Arizona Dept. of Child Custody,
17    790 F. App’x 85 (9th Cir. Jan. 13, 2020) (citing Lehman v. Lycoming Cty.
18    Children’s Servs. Agency, 458 U.S. 502, 515-16 (1982)).
19          In addition, Plaintiff, who does not allege he is a parent or legal guardian
20    of H.G., brings this action in his own name only. Even were Plaintiff a parent
21    or legal guardian, to the extent Plaintiff seeks to pursue an action on H.G.’s
22    behalf, an action brought by a minor child may only proceed if the child is
23    represented by (1) a guardian and (2) an attorney. See Castillo-Ramirez v.
24    Cnty. Of Sonoma, No. C-09-5938 EMC, 2010 WL 1460142, at *1 (N.D. Cal.
25    Apr. 9, 2010). “[A] parent or guardian cannot bring an action on behalf of a
26    minor child without retaining a lawyer.” Johns v. Cnty. of San Diego, 114
27    F.3d 874, 877 (9th Cir. 1997), Further, under Rule 83-2.2.1 of the Local Rules
28    of this Court, “[a] non-attorney guardian for a minor or incompetent person

                                                3
     Case 2:20-cv-06758-VAP-JDE Document 4 Filed 08/03/20 Page 4 of 5 Page ID #:259




 1    must be represented by counsel.” Thus, although a non-attorney parent may
 2    appear pro se on his or her own behalf, he or she “has no authority to appear
 3    as an attorney for others.” C.E. Pope Equity Trust v. United States, 818 F.2d
 4    696, 697 (9th Cir. 1987).
 5             For the foregoing reasons, Plaintiff appears unable to pursue this action
 6    as habeas action in his own name purportedly on behalf of H.G. As Plaintiff
 7    cites Section 1983 as a basis for his claims, and references other purported civil
 8    claims in the Complaint, it appears that Plaintiff does seek to pursue civil
 9    claims in his own name. The Court makes no determination about the viability
10    of any such civil claims by this order. But, as a habeas petition does not appear
11    procedurally proper, Plaintiff must pay the otherwise applicable $400 filing fee,
12    with a credit for the $5 fee already paid, to continue to pursue this action as a
13    civil action. See 28 U.S.C. § 1914(a).
14                                               III.
15                                            ORDER
16             IT IS HEREBY ORDERED THAT Plaintiff shall, within 21 days from
17    the date of this Order, either:
18       (1)      pay $395 to the Clerk of the Court representing the remainder of the
19                applicable filing fee due to pursue a civil action in this Court;
20                OR
21       (2)      submit a completed, executed request to proceed in forma pauperis
22                using the Court’s approved in forma pauperis application form;
23                OR
24       (3)      show cause, in writing, why the case should not be dismissed for
25                failure to pay the proper filing fee.
26    Alternatively, Plaintiff may voluntarily dismiss the action. The Clerk is
27    directed to serve upon Plaintiff with this order a copy of the Court’s form in
28    forma pauperis application and form notice of request for dismissal.

                                                  4
     Case 2:20-cv-06758-VAP-JDE Document 4 Filed 08/03/20 Page 5 of 5 Page ID #:260




 1          Plaintiff is cautioned that a failure to timely comply with this order may
 2    result in the dismissal of this action without further notice for failure to pay the
 3    applicable filing fee, failure to comply with a court order, and failure to
 4    prosecute.
 5
 6    Dated: August 3, 2020
 7
 8                                                 ______________________________
                                                   JOHN D. EARLY
 9
                                                   United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               5
